Investor Contact: Linda Hurt (817) 352-6452 Media Contact: John Ambler (817) 867-6407 Burlington Northern Santa Fe Reports Second Quarter 2009 Results · Quarterly earnings were $1.18 per diluted share. · Compares to second-quarter 2008 earnings of $1.00 per diluted share, which included a $0.31 per share charge related to environmental matters in Montana. · Freight revenues decreased $1.13 billion, or 26 percent, to $3.22 billion compared with the second quarter of 2008. · Loads handled decreased 19 percent. · Fuel surcharges declined by about $600 million. · Operating expenses of $2.52 billion were $1.25 billion, or 33 percent, lower than second quarter 2008. · Strong cost controls. · Decreased unit volumes. · Lower fuel prices decreased fuel expense by about $600 million. FORT WORTH, Texas, July 23, 2009 - Burlington Northern Santa Fe Corporation (BNSF) (NYSE: BNI) today reported quarterly earnings of $1.18 per diluted share, compared to second-quarter 2008 earnings of $1.00 per diluted share, which included a $0.31 per share charge related to environmental matters in Montana. “BNSF had another strong quarter of cost control in an extremely difficult economic environment,” said Matthew K. Rose, BNSF Chairman, President and Chief Executive Officer. “We are beginning to see BNSF’s volumes stabilize in our more economic sensitive businesses, and because of our continued focus on productivity combined with our long-term market opportunities, we are well positioned to benefit when the economy recovers.” 1 Second-quarter 2009 freight revenues decreased $1.13 billion, or 26 percent, to $3.22 billion compared with $4.35 billion in the prior year. The 26-percent decrease in revenues included a decrease in fuel surcharges of about $600 million. The remaining variance was due to lower unit volumes as a result of the economic downturn, partially offset by improved yields. Coal revenues of $875 million were down $27 million, or 3 percent, on flat unit volumes. Agricultural Products decreased $210 million, or 25 percent, to $618 million on lower unit volumes primarily driven by reduced domestic loadings and international grain shipments, partially offset by improved yields. Industrial Products revenues fell $360 million, or 34 percent, to $686 million, which included a decline in unit volumes that was driven by lower demand for construction products and building products and was partially offset by improved yields. Consumer Products revenues declined $535 million, or 34 percent, to $1.04 billion, on lower international intermodal, domestic intermodal and automotive volumes due to economic conditions. Decreased fuel surcharges driven by lower fuel prices also negatively impacted revenues of each of the business units. Operating expenses for the second quarter of 2009 declined $1.25 billion, or 33 percent, to $2.52 billion, compared with second-quarter 2008 operating expenses of $3.76 billion. The $1.25 billion reduction was primarily attributable to strong cost controls, decreased unit volumes and lower fuel prices. Burlington Northern Santa Fe Corporation’s subsidiary BNSF Railway Company operates one of the largest North American rail networks, with about 32,000 route miles in 28 states and two Canadian provinces. BNSF Railway Company is among the world's top transporters of intermodal traffic, moves more grain than any other American railroad, carries the components of many of the products we depend on daily, and hauls enough low-sulfur coal to generate about ten percent of the electricity produced in the United States. BNSF Railway Company is an industry leader in Web-enabling a variety of customer transactions at www.bnsf.com. Burlington Northern Santa Fe Corporation will present additional information on its second quarter earnings in a webcast at 4:30 p.m. Eastern Time July 23, 2009. Financial information follows: 2 Quarterly earnings were $1.18 per diluted share. ·Compares to a second-quarter 2008 earnings of $1.00 perdiluted share which included a $0.31 per share charge related to environmental matters in Montana. Second quarter operating income for 2009 was $797 million. ·Compares to second-quarter 2008 operating income of $714 million which included a $175 million charge related toenvironmental matters in Montana. Freight revenues decreased $1.13 billion, or 26 percent, to $3.22 billion compared with the second quarter of 2008. ·Loads handled decreased 19 percent. ·Fuel surcharges declined by about $600 million. Operating expenses of $2.52 billion were $1.25 billion, or 33 percent, lower than second quarter 2008. ·Strong cost controls. ·Decreased unit volumes. ·Lower fuel prices decreased fuel expense by about $600 million. 3 Burlington Northern Santa Fe Corporation Consolidated Income Information* (Dollars in millions, except per share data) Three Months Six Months Ended June 30, Ended June 30, Operating revenues Freight revenues (a) $ Other revenues 99 Total operating revenues Operating expenses Compensation and benefits Fuel Purchased services Depreciation and amortization Equipment rents Materials and other (b) Total operating expenses Operating income Interest expense (c) Other expense, net 1 5 4 5 Income before income taxes Income tax expense Net income $ Diluted earnings per share $ Operating ratio (d) 75.2% 83.6% 77.5% 81.3% *Certain comparative prior period amounts have been adjusted to conform to the current period presentation. (a)First quarter 2009 includes a $96 million charge related to an unfavorable coal rate case decision. (b)Second quarter 2008 includes a $175 million increase in expense related to environmental matters in Montana. (c)The first six months of 2009 includes a net $32 million loss on interest rate hedges and $9 million related to an unfavorable coal rate case decision. (d)Calculated as total operating expenses less other revenues divided by freight revenues. 4 Burlington Northern Santa Fe Corporation Consolidated Balance Sheet Information (Dollars in millions, except per share amounts) June 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Materials and supplies Current portion of deferred income taxes Other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and other current liabilities $ $ Long-term debt due within one year Total current liabilities Long-term debt Deferred income taxes Pension and retiree health and welfare liability Casualty and environmental liabilities Employee separation costs 65 57 Other liabilities Total liabilities Stockholders' equity: Common stock and additional paid-in capital Retained earnings Treasury stock and other Total stockholders' equity Total liabilities and stockholders' equity $ $ Book value per share $ $ Common shares outstanding (in millions) 5 Burlington Northern Santa Fe Corporation Consolidated Cash Flow Information* (in millions) Three Months Six Months Ended June 30, Ended June 30, Operating activities Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes 49 Long-term casualty and environmental liabilities, net Other, net 32 15 33 Changes in accounts receivable sales program - - - Other changes in working capital Net cash provided by operating activities Investing activities Capital expenditures Construction costs for facility financing obligation Acquisition of equipment pending financing Proceeds from sale of assets financed - Other, net Net cash used for investing activities Financing activities Net borrowings (payments) 96 Dividends paid Purchase of BNSF common stock Proceeds from stock options exercised 4 44 12 79 Proceeds from facility financing obligation 36 11 51 29 Other, net 1 51 3 76 Net cash used for financing activities (Decrease) increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ * Certain comparative prior period amounts have been adjusted to conform to the current period presentation. 6 Burlington Northern Santa Fe Corporation Operating Statistics* Three Months Six Months Ended June 30, Ended June 30, Revenue Statistics Cars / units (in thousands) Average revenue per car / unit $ $ $ (a) $ Average length of haul (miles) Revenue ton miles (in millions) Freight revenue / thousand GTM $ $ $ (a) $ Freight revenue / thousand RTM $ $ $ (a) $ Operating / Productivity Statistics Operating Expense Gross ton miles (in millions) Operating expense / thousand GTM (b) $ Thousand GTM / average employee Compensation Average employees Compensation and benefits / average employee $ Compensation and benefits / thousand GTM $ Fuel (c) GTM / gallon of fuel Gallons of fuel used (in millions) Average price per gallon of fuel (d) $ Velocity Locomotive miles per day Car miles per day * Certain comparative prior period amounts have been adjusted to conform to the current period presentation. (a) 2009 coal revenues on a GAAP basis were $1,738 million. However, for comparative purposes the table above excludes (from coalrevenues and from the computation of amounts derived therefrom) a first-quarter charge of $96 million related to an unfavorable coal rate case decision. (b) Second quarter 2008 includes a $175 million increase in expense related to environmental matters in Montana. (c) Fuel statistics are based on locomotive diesel fuel. (d) Includes handling, taxes and hedge effect. 7 Burlington Northern Santa Fe Corporation Revenue Statistics by Commodity Three Months Six Months Ended June 30, Percent Ended June 30, Percent Revenues(in millions) Change Change Domestic Intermodal
